Citation Nr: 0514646	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-13 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, including based on exposure to herbicide 
agents (Agent Orange) and nerve gas exposure 
(Mustard/Lewisite).


REPRESENTATION

Appellant represented by:	Victor Mezacapa, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran had active service from June to July 1943.  He 
died in December 1993.  The appellant is claiming benefits as 
his surviving spouse, widow, although there is no certificate 
of marriage of record.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO determined that new and material evidence had 
not been presented to reopen a previously denied claim for 
service connection for the cause of the veteran's death.

The Board remanded the claim for further development in 
February 2004.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  In June 1998, the Board denied the appellant's claim of 
service connection for the cause of the veteran's death as 
there was no evidence relating cause of the veteran's death, 
carcinoma of the lung which was not manifested until many 
years after service, to a pertinent disorder in service.

3.  The evidence submitted since that June 1998 decision of 
the Board is not so significant that it must be considered to 
fairly decide the merits of this claim.




CONCLUSIONS OF LAW

1.  The Board's June 1998 decision denying service connection 
for service connection for the cause of the veteran's death 
is final and binding on the appellant based on the evidence 
then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1105 (2004).

2.  New and material evidence has not been submitted since 
that decision to warrant reopening the claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But according 
to VA's General Counsel (GC), the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words."  See VAOPGCPREC 7-2004 (July 16, 2004); see 
also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the appellant was sent a letter in 
November 2001 explaining the requirements for new and 
material evidence, and a letter pertaining to the VCAA in 
April 2002.  The Board, in its February 2004 remand decision 
found that VCAA letter to be insufficient to notify the 
veteran of the evidence she needed to prevail on her claim.  
She was sent content-complying VCAA notice in a letter in 
February 2004.  This was after the June 2002 rating decision 
at issue.  The RO also sent her the regulation pertaining to 
new and material evidence in its August 2002 statement of the 
case (SOC) and in its November 2004 supplemental statement of 
the case (SSOC).  And the RO sent her another letter in March 
2004, explaining the requirements of the VCAA.

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue, VA must ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  Id. at 120.  Consequently, since the 
appellant already has received the requisite VCAA notice in 
February 2004, any defect with respect to the timing of it 
was mere harmless error.  That is to say, "the record has 
been fully developed," particularly since the Board's 
February 2004 remand, and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence she should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim.  And the February 2004 letters and 
August 2002 SOC and November 2004 SSOC, in particular, 
specifically informed her of what she should do in support of 
her petition to reopen her claim, where to send the evidence, 
and what she should do if she had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
So she was, for the most part, informed to submit everything 
she had with regard to his petition to reopen her claim.  
Thus, there is no evidence missing from the record that must 
be part of it for the appellant to prevail on the claim, 
leading to the conclusion that the timing of the VCAA notice 
was harmless.  VAOPGCPREC 7-2004;  See, too, Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required.

II.  Background and Procedural History

In June 1998, the Board denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1100 (2004).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004).

The Board considered the following evidence at the time of 
its June 1998 decision.  

Service medical records are negative for complaints or 
findings of a lung disorder.  At entrance examination on June 
11, 1943, chest X-ray was negative.  An extract from sick 
reports indicates the veteran visited sick call on several 
occasions; however, the purpose of the visits was not 
specified.  Clinical records reflect the veteran was admitted 
to a hospital on July 9, 1943, was under observation for 
constitutional physical inferiority, no pathology found, and 
was to be discharged because of his age.  It was noted that 
he had no diseases.  At discharge examination on July 26, 
1943, clinical evaluation of his lungs was normal and chest 
X-ray was negative.  The veteran answered "no" to the 
question of whether he had any current disabilities.

Records of VA hospitalization or domiciliary care reflect the 
veteran was seen at a facility in Brecksville, Ohio, in June 
1944.  He was discharged against medical advice because of 
refusal of reasonable and necessary treatment.  Diagnosis was 
undetermined chest condition, probably pneumonitis, not of 
service origin.  Diagnosis on narrative summary was pulmonary 
tuberculosis.

He was seen at a U.S. Marine Hospital in Cleveland in March 
1945.  He reported a history of treatment in April 1944 when 
a spot on the right lung had been found during an employment 
physical.  He reported that he had gone to City Hospital for 
seven days and signed out against medical advice before a 
definite diagnosis could be established.  He had thereafter 
gone to Brecksville.  He also reported that, in February 
1945, he had been turned down by the draft board due to the 
spot.  He was discharged from the U.S. Marine Hospital 
against medical advice, due to his failure to cooperate and 
lack of respect for medical staff and patients.  Diagnosis 
was tuberculous pleurisy with effusion, not of service 
origin.

Private physicians' reports in 1950 indicate the veteran had 
been treated in 1948 and 1949, while staying in the Ohio 
State Penitentiary, for chronic adenitis of the right 
cervical lymph nodes and of the right axillary region; the 
etiology was noted to be tuberculosis.

The veteran filed an original application for compensation or 
pension in September 1950.  His claim included a claim for 
service connection for a "a T. B. condition" which he 
alleged had begun in 1943.  He listed the names and addresses 
of several postservice treatment providers, one of whom had 
treated him in 1945 and others who treated him in 1948 and 
1949.  He reported that he was currently receiving treatment 
at Crile VA Hospital.  A discharge summary of VA Hospital 
Cleveland indicates the veteran was hospitalized in September 
1950, was again discharged against medical advice, with 
diagnoses of tuberculosis of lymph nodes, right cervical, and 
tuberculosis of lung, minimal.  Rating decision of January 
1951 denied service connection for "tuberculosis, pulmonary 
chronic, minimal tuberculosis of lymph nodes rt. cervical 
nervousness, claimed."

The veteran again sought service connection in November 1976.  
He claimed he had emphysema due to exposure to gases in 
service in 1943.  He reported that he had last worked in June 
1976 as a truck driver.  He also reported that he had been in 
prison for 14 years for shooting a man who was trying to 
shoot him.  Records of the State of California Department of 
Correction Medical Facility reflect treatment in 1972 and 
diagnosis of emphysema and obsolete tuberculosis.  Records of 
VA Hospital Cleveland dated in 1976 and 1977 reflect 
treatment for upper respiratory infections.  In an income-net 
worth and employment statement submitted in August 1978, the 
veteran reported that he had not worked since 1961, and that 
he had quit due to a disability of the lungs.  A rating 
decision in September 1978 denied service connection for a 
lung condition with emphysema and also denied a non-service-
connected disability pension.

The veteran again sought service connection in April 1985.  
He claimed disability due to exposure to chlorine gas in 
service.  A discharge summary of St. Luke's Hospital 
indicates the veteran was hospitalized in March 1985 after 
presenting with multiple complaints, including dizziness.  
Past medical history included work-up for a chest mass with 
biopsies and cultures that were negative for tuberculosis and 
cancer.  Psychosocial history included smoking one pack per 
day and consuming one half pint of ethanol per day.  
Discharge diagnoses were hypertension, right renal stones, 
and old scarring from tuberculosis.  Secondary diagnoses 
included alcoholism.  Rating decision in July 1985 confirmed 
denial of service connection for a lung condition with 
emphysema.  Rating decision in January 1986 denied service 
connection for residuals of pulmonary tuberculosis, lung 
condition with emphysema.

A transcript of a personal hearing on appeal, in May 1986, is 
of record.  A report of the Social Security Administration, 
dated in January 1986, indicating the veteran was eligible to 
receive benefits, is of record.  On appeal to the Board, the 
case was remanded in December 1987, and then, in May 1988, 
the Board issued a decision in which it denied service 
connection for a lung disability.

The veteran again sought service connection in October 1992.  
He claimed disability due to exposure to mustard gas testing 
in service.  A rating decision in May 1993 confirmed denial 
of service connection.

The Ohio Department of Health Vital Statistics Certificate of 
Death reports that the veteran died on December [redacted], 1993, at 
the Forest Hills Nursing Home in Cleveland, Ohio, due to the 
immediate cause of carcinoma of the lung with brain 
metastasis, and an underlying cause of cachexia.  The 
duration of the disorders was not noted.  No other causes 
were reported.  The appellant is claiming benefits as the 
veteran's widow.  (There is no certificate of marriage of 
record.)

At the time of his death, the veteran was not service-
connected for any disabilities.  

The appellant filed her Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (including Death Compensation if 
Applicable) in June 1994.  She indicated thereon that she was 
not claiming that the cause of the veteran's death was due to 
service.  She indicated that she had been separated from the 
veteran since June 1993 because he was an alcoholic and that 
separation was suggested by "the housing authority."  By 
letter from the RO dated in July 1994, the appellant was 
advised that her claim for a non-service-connected death 
pension was denied as the veteran had served for fewer than 
90 days in the military, was not discharged for a service-
connected disability, and did not have a service-connected 
disability at discharge that would have justified a discharge 
for disability.

The appellant filed another Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (including Death Compensation if 
Applicable) in October 1995.  She indicated thereon that she 
was claiming the cause of death was due to service.  She 
indicated that she had been living continuously with the 
veteran from the date of marriage to the date of his death.

The appellant submitted multiple statements in support of her 
claim.  She did not submit any statements, or refer to any 
statements or evidence, medical or otherwise, regarding a 
link between the cause of the veteran's death and service.

In the June 1998 Board decision, the Board concluded that the 
veteran died due to the immediate cause of carcinoma of the 
lung with brain metastasis, and an underlying cause of 
cachexia.  The Board noted that the appellant had not 
articulated a specific contention regarding how the veteran's 
lung disorder resulted from service, she essentially claims 
that it did, and that she is entitled to service connection 
for the cause of death.  The Board further noted that the 
veteran's service medical records did not reflect the 
presence of any diseases of the lungs.  The post-service 
medical evidence of record did reflect the presence of 
diseases of the lungs, but the evidence did not reflect any 
competent medical opinion relating the diseases of the lungs 
to service.  Carcinoma of the lung was not manifested until 
many years after service.  The Board also noted that 
tuberculosis was noted within two years of separation, with 
an undetermined chest condition, probably pneumonitis, 
reported approximately eleven months after separation.  
However, the Board decided that the veteran was not entitled 
to application of the three-year presumption period for 
service connection of tuberculosis and the one-year period 
for service connection of malignant tumors under the VA law, 
as he served for fewer than 90 days.  The Board also noted 
that claims for service connection for diseases of the lungs 
have been denied on multiple occasions.

III.  Governing Laws, Regulations and Legal Analysis

The death of a veteran will be considered as having been due 
to service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002).

Service connection may also be granted on a presumptive basis 
for pulmonary tuberculosis, when it is manifested to a 
compensable degree within the initial three post service 
years, or for carcinoma when it is manifested to a 
compensable degree within the initial post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Continuous service for 90 days or more during 
a period of war, or peacetime service after December 31, 
1946, and post- service development of a presumptive disease 
to a degree of 10 percent within the presumptive period, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The Board's June 1998 decision is final and binding on the 
appellant based on the evidence then of record, and to reopen 
her claim she must present evidence that is both new and 
material.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100-06 (2001 & 
2004); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In October 2001, the appellant petitioned to reopen her 
claim.

The Board must determine whether new and material evidence 
has been submitted since the Board's final decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id., at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, when 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc) and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the VCAA, the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim and, if so, may proceed directly to 
adjudicate it on the full merits assuming the VCAA notice and 
duty to assist requirements have been satisfied.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 12 
Vet. App. 1 (1998).

Regarding petitions to reopen filed on or after August 29, 
2001, new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  As indicated, the appellant's 
request to reopen her claim was received in October 2001, 
therefore, the amended regulation applies to her current 
appeal.

The appellant submitted the veteran's medical records from 
1976 to 1985.  But there was no mention of any sort of 
etiological linkage of any condition to service.  The only 
mention of such a relationship was from the veteran, 
personally, and by his self-reported history, in which he 
stated that he has had respiratory problems since service.  
Since the additional evidence received since the Board's June 
1998 decision does not contain any indication (by competent 
medical opinion) that his death was caused by service or that 
any incident of service contributed to his death, the 
evidence is not new and material.  See, e.g., Hickson v. 
West, 11 Vet. App. 374, 378 (1998).  

The appellant contends that the veteran's death was caused by 
service in that he was exposed to noxious gas (mustard gas or 
Lewisite) in service; he was exposed to herbicides (Agent 
Orange) in service, a mental disorder originating in service 
caused him to develop bad health habits the remainder of his 
life, or that inservice nervousness caused a brain tumor.  
These various statements are new.  However, the statements 
are not be material because, as a layperson, she does not 
have the necessary medical training or expertise to give a 
competent opinion on medical causation.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Pollard v. Brown, 6 Vet. App. 
11, 12 (1993).

Since none of the evidence submitted or otherwise obtained 
since the Board's June 1998 decision is both new and material 
or otherwise so significant that it must be considered to 
fairly decide the merits of the claim, the petition to reopen 
the claim for cause of the veteran's death must be denied.  
See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding 
v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

As the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for 
cause of the veteran's death is denied.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


